                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                                                  No. 1:10-CR-00298

                                                                               (Judge Brann)
                   v.

    BLAINE R. HANDERHAN,

                               Defendant.

                                                           MEMORANDUM OPINION

                                                               APRIL 1, 2019

I.            BACKGROUND

              Defendant Blaine R. Handerhan was sentenced on August 21, 2012 by the

Honorable William W. Caldwell of this Court, to a term of imprisonment of 96

months for possession of child pornography in violation of 18 U.S.C. §

2252A(a)(5)(B). Handerhan is due to be released from incarceration August 9,

2019.           

II.           DISCUSSION

              Handerhan filed a Motion for Reduction in Sentence1 and a Motion for

Summary Judgment2 pursuant to the First Step Act of 2018, specifically at 18

U.S.C. § 3582(c)(1)(A)(i). This section authorizes release after a movant has


                                                            
1
       January 7, 2019, ECF No. 170.
2
       March 11, 2019, ECF No. 174.
exhausted his administrative remedies if “extraordinary and compelling reasons

warrant such a reduction.” Title 28 U.S.C. § 994 authorizes the United States

Sentencing Commission to define “extraordinary and compelling reasons.”3

              Application Note 1 to Section 1B1.134 to the United Sentencing Guidelines

defines “extraordinary and compelling reasons” as follows:

              Extraordinary and Compelling Reasons.—Provided the defendant
              meets the requirements of subdivision (2), extraordinary and
              compelling reasons exist under any of the circumstances set forth
              below:

                             (A) Medical Condition of the Defendant.—

                                       (i)                The defendant is suffering from a terminal illness
                                                          (i.e., a serious and advanced illness with an end of
                                                          life trajectory). A specific prognosis of life
                                                          expectancy (i.e., a probability of death within a
                                                          specific time period) is not required. Examples
                                                          include metastatic solid-tumor cancer, amyotrophic
                                                          lateral sclerosis (ALS), end-stage organ disease, and
                                                          advanced dementia.

                                       (ii) The defendant is—

                                            (I)            suffering from a serious physical or medical
                                                           condition,
                                                            
3
       See 28 U.S.C. § 994(t) “The Commission, in promulgating general policy statements regarding
       the sentencing modification provisions in section 3582(c)(1)(A) of [T]itle 18, shall describe
       what should be considered extraordinary and compelling reasons for sentence reduction,
       including the criteria to be applied and a list of specific examples. Rehabilitation of the
       defendant alone shall not be considered an extraordinary and compelling reason.”
4
       Titled “Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy
       Statement).” This definition is from the year 2018 Guidelines manual. I note for the record
       that it is unlikely that there will be a 2019 Guideline manual propagated, as the Commission
       currently only has two voting Commissioners and requires four voting Commissioners to vote
       in favor of adoption of a proposed amendment.


                                                                        - 2 - 
                                            (II)  suffering from a serious functional or cognitive
                                                  impairment, or
                                            (III) experiencing deteriorating physical or mental health
                                                  because of the aging process,

                                            that substantially diminishes the ability of the defendant to
                                            provide self-care within the environment of a correctional
                                            facility and from which he or she is not expected to
                                            recover.

                             (B) Age of the Defendant.—The defendant (i) is at least 65
                                 years old; (ii) is experiencing a serious deterioration in
                                 physical or mental health because of the aging process; and
                                 (iii) has served at least 10 years or 75 percent of his or her
                                 term of imprisonment, whichever is less.

                             (C) Family Circumstances.—

                                            (i)            The death or incapacitation of the caregiver of the
                                                           defendant’s minor child or minor children.
                                            (ii)           The incapacitation of the defendant’s spouse or
                                                           registered partner when the defendant would be the
                                                           only available caregiver for the spouse or registered
                                                           partner.

                             (D) Other Reasons.—As determined by the Director of the
                                 Bureau of Prisons, there exists in the defendant’s case an
                                 extraordinary and compelling reason other than, or in
                                 combination with, the reasons described in subdivisions (A)
                                 through (C).

              In the matter at hand, Handerhan proffers that he has exhausted his

administrative remedies; I accept his assertions.5 However, what Handerhan has




                                                            
5
       ECF No. 170 1t 1 and 7-27.


                                                                         - 3 - 
not done is demonstrate extraordinary and compelling reasons to warrant a

sentence reduction pursuant to the First Step Act.

              In sum, Handerhan makes two arguments. He first argues that his advisory

guideline range was incorrectly calculated; second, he contends that the Court

erred by allowing substitute counsel to represent him at sentencing.

              The First Step Act does not reduce the statutorily authorized sentences for

the crime of conviction here, possession of child pornography under 18 U.S.C. §

2252A(a)(5)(B). Handerhan is not therefore eligible for a reduction pursuant to the

First Step Act. Handerhan’s appropriate avenue of relief on this argument was

direct appeal. The docket demonstrates that Handerhan did in fact avail himself of

his right to appeal to the United States Court of Appeals for the Third Circuit. Our

Court of Appeals affirmed Judge Caldwell’s well-reasoned calculation of the

advisory guideline range.6

              Furthermore, the transcript provided by Handerhan demonstrates that

counsel was substituted due to sentencing counsel’s “partner’s unfortunate illness

and retirement.”7 The First Step Act does not address claims of ineffective

assistance of counsel. Consequently, Handerhan’s appropriate avenue of relief for

this argument was a petition for writ of habeas corpus pursuant to 28 U.S.C.


                                                            
6
       ECF No. 92.
7
       ECF No. 170 at 30.


                                                               - 4 - 
§ 2255. The docket demonstrates that Handerhan did avail himself of his right to

collaterally attack his sentence in this manner. Judge Caldwell duly denied this

petition.8

III.          CONCLUSION

              Handerhan is not eligible for a sentence reduction under the December 21,

2018 First Step Act for the reasons delineated above. His Motion for Reduction in

Sentence and his Motion for Summary Judgment are therefore denied.

              An appropriate Order follows.



                                                                        BY THE COURT:



                                                                        s/ Matthew W. Brann
                                                                        Matthew W. Brann
                                                                        United States District Judge




                                                            
8
       ECF Nos. 118 and 119.


                                                               - 5 - 
